Citation Nr: 0938402	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an initial disability rating greater than 20 
percent for the service-connected DJD of the left knee.

(The issue of entitlement to an increased disability rating 
for the service-connected degenerative joint disease (DJD) of 
the lumbosacral spine, currently evaluated at 40 percent 
disabling was the subject of a previous Board decision).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to October 
1969 and from September 1981 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for DJD of the left knee was 
granted and evaluated as 10 percent disabling, effective in 
February 2006.


FINDING OF FACT

The provisions of 38 C.F.R. § 3.310 (effective before and 
after October 10, 2006) were not discussed in the June 30, 
2009, decision granting an initial evaluation of 30 percent 
for the service-connected DJD of the left knee.


CONCLUSION OF LAW

Vacatur of the Board's June 30, 2009, decision as to the 
issue of entitlement to an initial disability rating greater 
than 20 percent for the service-connected DJD of the left 
knee is warranted. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2009, the Board issued a decision granting 
entitlement to an initial evaluation of 30 percent evaluation 
for DJD of the left knee, subject to the laws and regulations 
governing the grant of monetary benefits.

However, the decision did not discuss the provisions of 
38 C.F.R. § 3.310 in adjudicating the claim.  In pertinent 
part, the Board did not discuss the applicability of the 
revised version of 38 C.F.R. § 3.310 (which became effective 
October 10, 2006 and after the Veteran had filed his claim), 
on the evaluation of the Veteran's left knee disability-
which is necessary given that the Veteran appealed the April 
2006 rating decision that granted service connection and 
assigned an initial evaluation for the left knee disability.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  

In an April 2006 rating decision, the RO granted service 
connection for DJD of the left knee as secondary to the 
service-connected right knee condition with DJD under 
38 C.F.R. § 3.310, on the basis of aggravation of a non-
service connected disability by a service-connected 
disability.  A 10 percent disability evaluation was assigned 
effective in February 2006.  Although a deduction could have 
been assessed for that disability under Allen v. Brown, 7 
Vet. App. 439 (1995), the RO did not do so.  In a subsequent, 
December 2007, rating decision, the RO granted a 30 percent 
disability evaluation for DJD of the left knee based on 
limitation of left knee extension motion but assessed a 
deduction of 10 percent based on findings related to the 
baseline left knee disability that pre-existed aggravation by 
the service-connected right knee disability.  The decision 
thus resulted in a grant of 20 percent for the left knee 
disability, effective in February 2006.

In it's June 2009 decision, the Board granted an initial 
evaluation of 30 percent for the service-connected DJD of the 
left knee, but did not discuss the impact of the revised 
version of 38 C.F.R. § 3.310 on this award.  Specifically, 
the Board did not determine whether or not a deduction for 
baseline left knee disability pre-existing aggravation by the 
service-connected right knee disability was appropriate.  

Accordingly, Vacatur of the Board's June 2009 decision is 
required to clarify the appropriate evaluation, and any 
deduction, to be assigned the service-connected left knee 
disability under the regulations.  



ORDER

That portion of the Board's June 30, 2009, decision 
concerning the issue of entitlement to an initial disability 
rating greater than 20 percent for the service-connected DJD 
of the left knee-and only that portion-is vacated.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


